Whitaker and Madden, Judges,
dissenting.
We are still of the opinion that the Government’s determination and offer of $72,500 for the Maitla/nd No. 1 was adequate. The court has arrived at its higher valuation by the consideration of various factors, all of them proper elements for consideration in a just compensation case. The additional factor that we would consider is the unlikelihood that any purchaser at all would have happened to want to purchase this obsolete vessel at any reasonable price. It is a not infrequent occurrence that a machine, obsolete for the purpose for which it was built, may have, theoretically, a rather large intrinsic value for adaptation to some other purpose. But there is usually no real market for the machine at such a value unless the demand is considerable and the supply is scarce. Neither of these facts has been shown as to the ship here in question. Because, then, of the fact that the ship was useless to the owner, and the demand for its type was not large, any purchaser would have expected a heavy discount from any theoretical valuation which it might have had in a ready market.